                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ETHOLKIA PLUMBER, ex rel. K.W.,                   §
                                                  §
              Plaintiffs,                         §
                                                  §
v.                                                §      C.A. No. 4:20-cv-00672
                                                  §
HARRIS COUNTY DEPARTMENT                          §
OF EDUCATION                                      §
         Defendant.                               §

      DEFENDANT HARRIS COUNTY DEPARTMENT OF EDUCATION'S
              CERTIFICATE OF INTERESTED PARTIES

       Defendant Harris County Department of Education files this Certificate of

Interested Parties as follows:

                                             I.

       The following persons, association of persons, firms, partnerships, corporations,

guarantors, affiliates, parent corporations or other legal entities known to the undersigned

counsel are financially interested in the outcome of this case:

A.     Parties:

       Plaintiffs:    Etholkia Plumber, ex rel. K.W

       Defendant:     Harris County Department of Education

B.     Attorneys:

       Plaintiffs:    Yvonnilda G. Muñiz
                      Yvonnilda Muñiz, P.C.
                      P.O. Box 92018
                      Austin, TX. 78709
                      Telephone: (512) 288-4279
                      Facsimile: (888) 398-8808
Defendant:   J. Erik Nichols
             Melissa M. Goins
             Karczewski | Bradshaw | Spalding
             3700 Buffalo Speedway, Suite 560
             Houston, Texas 77098
             Telephone: (713) 993-7066
             Facsimile: (888) 726-8374

                                Respectfully submitted,

                                KARCZEWSKI | BRADSHAW | SPALDING



                                J. ERIK NICHOLS
                                State Bar No. 00788119
                                Federal I.D. 13066
                                enichols@kbslawgroup.com
                                MELISSA M. GOINS
                                State Bar No. 24074671
                                Federal I.D. 2089537
                                mgoins@kbslawgroup.com
                                3700 Buffalo Speedway, Suite 560
                                Houston, Texas 77098
                                Telephone: (713) 993-7060
                                Facsimile: (888) 726-8374

                                ATTORNEYS FOR DEFENDANT
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
served on all counsel of record via electronic mail and/or ECF this 21st day of April 2020,
addressed as follows:

                                  Yvonnilda G. Muñiz
                                 Yvonnilda Muñiz, P.C.
                                    P.O. Box 92018
                                   Austin, TX. 78709
                                 ygmuniz@outlook.com



                                                 Attorney for Defendants
